        Case 9:17-cv-00050-DLC-JCL Document 172 Filed 04/04/19 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MONTANA
                                MISSOULA DIVISION

  TANYA GERSH,
                                                  CV 17-50-M-DLC-JCL
          Plaintiff,

    and                                            ORDER

  TIMOTHY C. FOX, in his official
  capacity as Attorney General of the
  State of Montana,

  vs.

  ANDREW ANGLIN,

          Defendant.




        On March 14, 2019, the Court held oral argument on several pending

motions, including Defendant Andrew Anglin's Motion to Compel Plaintiff to

Respond to Interrogatories and Requests for Production. (Doc. 134). At oral

argument, the Court ordered the parties to meet and confer about the issues raised

in Defendant's motion. The parties were able to reach an agreement on all issues

raised in Defendant' s motion except one concerning the applicability of the clergy


                                         1
     Case 9:17-cv-00050-DLC-JCL Document 172 Filed 04/04/19 Page 2 of 4



privilege to certain email communications between Plaintiff and Rabbi Allen

Secher. Following the court-ordered meet and confer, Defendant withdrew his

motion to compel except with respect to the documents Plaintiff claims are

protected by the clergy privilege.

      Plaintiff has provided a supporting affidavit which she contends establishes

that her email communications with Rabbi Secher are protected by the clergy

privilege. Plaintiff argues the Court can determine whether those communications

are privileged under Montana law based on her supporting affidavit, and objects to

in camera review by the Court on the ground that even an in camera disclosure

would violate her First Amendment rights.

      A federal court sitting in diversity applies the privilege law of the forum

state. Theme Promotions, Inc. v. News Am. Marketing FSI, 546 F.3d 991, 1007 (9 th

Cir. 2008). While state law controls the existence and applicability of a privilege,

federal procedures may be used to determine whether, under state law, such a

privilege actually exists. See Ellis v. US., 922 F.Supp. 539, 543 (D. Utah 1996).

      Under Montana law, communications between lay persons and clergy are

privileged if: (1) the communications were 'made in confidence and for the

purpose of seeking or receiving religious guidance, admonishment, or advice" and;

(2) the clergy person was acting in his "professional character" and "religious role

pursuant to the practice and discipline of the church." State v. MacKinnon, 957


                                          2
     Case 9:17-cv-00050-DLC-JCL Document 172 Filed 04/04/19 Page 3 of 4



P.2d 23, 28 (Mont. 1998). While testimonial privileges must be strictly construed,

"the clergy-penitent privilege must not be so strictly construed as to violate the

right to the free exercise of religion guaranteed by the First Amendment of the

United States Constitution as well as Article II, Section 5 of the Montana

Constitution." State v. Gooding, 989 P.2d 304, 307 (Mont. 1999).

      With respect to the communications at issue here, Plaintiff explains that

"(o ]n November 22, 2016, after viewing a disturbing video featuring Whitefish

resident, Richard Spender, invoking Hitler's Germany, filled with Nazi salutes and

ant-Semitic comments, and reading the accompanying news reports and

commentary, I was extremely upset and reached out to Rabbi Secher via email to

seek his guidance." (Doc. 140-9, at 6). Plaintiff states that she sent this email "to

Rabbi Secher as a confidential communication for the purpose of seeking religious,

spiritual and moral guidance and advice." (Doc. 140-9, at 6).

      Defendant responds by pointing out that Rabbi Secher is retired from his

congregational position, and claims that he founded the Love Lives Here group in

Whitefish, Montana. Defendant notes that Plaintiff initiated her email exchange

with Rabbi Secher the same day she allegedly tried to convince Richard Spencer's

mother to sell her building and donate the proceeds to the Love Lives Here

organization. Defendant maintains that under the circumstances, it is reasonably

possible that Plaintiffs communications with Rabbi Secher were not made for the


                                           3
     Case 9:17-cv-00050-DLC-JCL Document 172 Filed 04/04/19 Page 4 of 4



purposes of seeking religious guidance or advice, and that Rabbi Secher was not

acting in his professional character pursuant to the practice and discipline of the

church during their email exchange.

       The Court is mindful of the delicate First Amendment issues involved and

Plaintiffs concern that even an in camera disclosure will intrude on the clergy

privilege. Nevertheless, the Court must strike a balance between any such intrusion

and the possibility that the clergy privilege may not apply to the disputed

communications. Considering the facts and circumstances presented here, the

Court finds that the least intrusive way to determine whether the clergy privilege in

fact applies is to order the communications sealed and conduct an in camera

review. Accordingly,

      IT IS ORDERED that on or before April 17, 2019, Plaintiff provide the

documents she claims are protected by the clergy privilege to the Court for in

camera review.

             DATED this 114.ay of April, 2


                                               er      iah C. Lynch
                                                    ited States Magistrate Judge




                                          4
